RESOLUCIÓN.
Puerto Rico, Diciembre cuatro de mil novecientos dos.— Visto el presente recurso gubernativo interpuesto por el Abogado Don Ramón Roura y Owens contra negativa del Registrador de la Propiedad de Aguadilla á inscribir una escritura de cesión de un crédito hipotecario. — Resultando: Que por escritura pública otorgada en Mayagüez ante el Notario de la misma Don Alfredo Arnaldo y Sevilla, en diez y siete de Mayo de mil novecientos, Doña Paula Juliana del Río y Medina, asistida de su esposo Don José Leocadio García Sánchez, reconoció deber á Don Fernando Vázquez y Ramos la suma de seiscientos pesos, moneda provincial, y á Don Plácido Polanco y Tirado, seis mil pesos, oro americano, pagaderas ambas sumas en los plazos que se determinan en dicha escritura, é hipotecando á la seguridad de ambos créditos una finca rústica de su propiedad, de ochenta y nueve cuerdas, diez céntimos, de extensión superficial, radicada en el barrio de Calabazas del término municipal de San Sebastián, que hubo por herencia de su difunto padre Don Federico del Río y Cintrón; y que habiendo cedido Don Fernando Vázquez, en unión de su esposa Doña Elisa Morales, al Doctor Don Ramón Roura y Owens el crédito hipotecario de su pertenencia, por escritura de diez y seis de Octubre último, otorgada en la misma Ciudad de Mayagüez ante el Notario Don Mariano Riera Palmer, presentadas ambas escrituras para su inscripción en el Re-*674gistro de la Propiedad de Aguadilla, la denegó el Registra-dor según nota puesta al pie de dichos documentos, que copiada á la letra dice así: — “No admitida la inscripción del documento que precede, por no estar la finca inscrita á nombre de la hipotecante, si bien aparecen inscritas varias fincas á nombre de su causante Don Federico del Río y algunas de ellas inscritas en proindiviso á nombre de todos sus herederos, no viniéndose en conocimiento; ni por el Registro ni por los documentos presentados, de cuál de dichas fincas es parte la hipotecada ó si es otra finca dis-tinta, toda vez que las operaciones testamentarias del Sr. del Río no han sido inscritas; apareciendo del Registro que la viuda Doña María Francisca Méndez y Rodríguez tiene entablada demanda de rescisión de dichas operaciones divi-sorias contra dicha sucesión.” —Resultando : Que contra esta nota ha interpuesto en tiempo ante este Tribunal Supremo el Abogado Don Ramón Roura el presente recurso gubernativo, para que se ordene al Registrador que si son insubsanables los defectos de que adolecen ambos títulos, según parece deducirse de los términos de la calificación, deniegue la inscripción extendiendo la anotación preventiva que como regla absoluta é invariable previene la sección 7? de la ley de la Asamblea Legislativa dé esta Isla, votada y aprobada en primero de Marzo último, sobre recursos contra resoluciones de los Registradores de la Propiedad. — Siendo Ponente el Presidente del Tribunal Don José S. Quiñones. —Considerando: Que con arreglo á la sección 7? de la ley votada por la Asamblea Legislativa de esta Isla sobre recur-sos contra las resoluciones de los Registradores de la Propie-dad, aprobada en treinta y uno de Marzo último, cuando el Registrador deniegue alguna inscripción, anotación, ó cance-lación, extenderá anotación preventiva que tendrá efecto legal durante ciento veinte días de su fecha, y que habien-do negado el Registrador de la Propiedad de Aguadilla, en absoluto, la inscripción de las escrituras presentadas, ha debido tomar la anotación preventiva que previene la *675citada ley. — Se declara con lugar el presente recurso y se ordena al Registrador de la Propiedad de Aguadilla tome la anotación preventiva de las escrituras presentadas, devol-viéndosele éstas, con copia de la presente resolución, para que proceda á su cumplimiento y á lo demás que haya lugar. — Lo acordaron y firman los señores del Tribunal, de que certifico.
José S. Quiñones. — José C. Hernández. — José M“ Figueras. —Louis Sulzb&cher. — J. H. MacLeary. — Antonio F. Castro, Secretario.